
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 670
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 4, 2011
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To convey certain submerged lands to the
		  Commonwealth of the Northern Mariana Islands in order to give that territory
		  the same benefits in its submerged lands as Guam, the Virgin Islands, and
		  American Samoa have in their submerged lands.
	
	
		1.Conveyance of certain
			 submerged lands to the Commonwealth of the Northern Mariana Islands
			(a)In
			 generalThe first section of
			 Public Law
			 93–435 (48 U.S.C. 1705) is amended by
			 inserting the Commonwealth of the Northern Mariana Islands,
			 after Guam, each place it appears.
			(b)References to
			 date of enactmentFor the purposes of the amendment made by
			 subsection (a), each reference in
			 Public Law
			 93–435 (48 U.S.C. 1705) to the date
			 of enactment shall be considered to be a reference to the date of the
			 enactment of this section.
			
	
		
			Passed the House of
			 Representatives October 3, 2011.
			Karen L. Haas,
			Clerk
		
	
